DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of specie V, claims 1, 2, 5-9, and 11-20, in the reply filed on September 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to because: In the PLAN view, the elements with different material may be shown with different shades to properly identify / separate the elements. For example, in figure 15, the elements such as, elements 110, 120-150, 212, 214, 216, 218, may be shown with different shades.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7-9, 11, 16 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishi (US 2013/0335933) in view of Chan (US 2018/0020547).
Regarding claim 1, Ishii, figure 6 (figure 2-8, in general), discloses a printed circuit board (PCB) comprising: an insulation substrate (22); 5a first pad (25) arranged on the insulation substrate; and a second pad (25, the other one) arranged on the insulation substrate and spaced apart from the first pad along a first direction (see figure), wherein the second pad has a size substantially the same as a size of the first pad (see figure), wherein the first pad includes a first recess having a rectangular shape configured to 10receive a first electrode of a passive element (see figure, additionally, see explanation with respect to Chan), wherein the second pad includes a second recess receiving a second electrode of the passive element (see figure, additionally, see explanation with respect to Chan), wherein the first recess has a depth substantially the same as a thickness of the first pad (see figure), wherein the second recess has a depth substantially the same as a thickness of the second pad (see figure), wherein each of the first recess and the second recess exposes an upper surface of the insulation substrate (see figure).
Ishii does not explicitly disclose wherein each of 15the first and second recesses has a first length along the first direction of about 0.29 times to about 0.86 times a first length of the first pad along the first direction, and wherein each of the first and second recesses has a second length along a second direction, which is substantially perpendicular to the first direction, of about 0.4 times to about 0.8 times a second length of the first pad along the second direction. 
Ishii discloses the recess with relative dimension as described in paragraph [0049], in order to have better boding avoiding shifting in position [paragraph 0051-0059]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board or Ishi with each of 15the first and second recesses has a first length along the first direction of about 0.29 times to about 0.86 times a first length of the first pad along the first direction, and wherein each of the first and second recesses has a second length along a second direction, which is substantially perpendicular to the first direction, of about 0.4 times to about 0.8 times a second length of the first pad along the second direction, in order to have better bonding avoiding shifting in position. 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ  233, 235 (CCPA 1955).
Regarding the limitations “recess having a rectangular shape configured to 10receive a first electrode of a passive element,” configured to receive needs the pads to be able to facilitate the connection of the component. It does not a positive limitation but only require the ability to so perform. It does not constitute a limitations in any patentable sense. In re Hutchison, 69 USPQ 138 (CCPA 1946).
Further, Chan, figure 1-4, disclose a circuit board with pads (4011, 401b) with recess configured to receive a, and receive a component (capacitor).
Therefore, it would have been obvious to person having ordinary skill in the art at time of effective filing date of the application to provide the modified board of Ishi, with recess having a rectangular shape configured to 10receive a first electrode of a passive element, as taught by Chan, in order to have enhanced bonding avoiding shifting in position. 

Regarding claim 2, the modified board of Ishii further discloses wherein the first recess is formed at a central portion of an inner surface of the first pad oriented toward the second pad, and the second recess is formed at a central portion of an inner surface of the second pad oriented toward the first pad (see figure, both Ishi, and Chan).  

Regarding claim 7, the modified board of Ishii, as applied to claim 1 above, discloses printed circuit board (PCB) comprising: an insulation substrate; a first pad arranged on an upper surface of the insulation substrate; and a second pad arranged on the upper surface of the insulation substrate and spaced 5apart from the first pad along a first direction, wherein the first pad includes a first recess configured to receive a first electrode of a passive element, wherein the second pad includes a second recess configured to receive a second electrode of the passive element, wherein the first recess has a depth substantially the same as a thickness of the first pad, wherein the second recess has a depth substantially the 10same as a thickness of the second pad, and wherein each of the first recess and the second recess exposes the upper surface of the insulation substrate (obvious as explained and applied to claim 1 above).

Regarding claim 8, the modified board of Ishii further discloses wherein the first recess is formed at a central portion of an inner surface of the first pad oriented toward the second pad, and the second recess is 15formed at a central portion of an inner surface of the second pad oriented toward the first pad (see figure).

Regarding claim 9, the modified board of Ishii further discloses wherein the first recess has a shape substantially the same as a shape of the second recess (obvious as seen in the figure).  

Regarding claim 11, the modified board of Ishii further discloses wherein the first pad has a shape substantially the same as a shape of the second pad (obvious as seen in the figure).  

Regarding claim 16, the modified board of Ishii, as applied to claim 1 above, discloses a semiconductor module comprising: a printed circuit board (PCB) including: 25an insulation substrate; -22-8054S-1539 (AY8065US/MH) a first pad arranged on an upper surface of the insulation substrate, wherein the first pad includes a first recess configured to expose the upper surface of the insulation substrate; and a second pad arranged on the upper surface of the insulation substrate and 5spaced apart from the first pad along a first direction, wherein the second pad includes a second recess configured to expose the upper surface of the insulation substrate; a passive element mounted on the first pad and the second pad, wherein the passive element is inserted into the first and second recesses; and a solder layer formed on the first and second pads to at least partially surround side 10surfaces of the passive element (obvious as explained and applied to claim 1 above).  

Regarding claim 17, the modified board of Ishii further discloses wherein the passive element comprises a first electrode inserted into the first recess, and a second electrode inserted into the second recess (obvious as explained and applied to claim 1 above).    20

Claim(s) 5-6, 12-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Ishii, as applied to claims 1, 7 and 16 above, and further in view of Shimizu (US 7,732,919).
Regarding claim 5, the modified board of Ishii does not disclose a third pad arranged on the insulation substrate and spaced apart from the first pad 10along the second direction, wherein the third pad has a size substantially the same as the size of the first pad; and a fourth pad arranged on the insulation substrate and spaced apart from the third pad along the first direction, wherein the fourth pad has a size substantially the same as the size of the first pad, 15wherein the third pad includes a third recess having a shape substantially the same as the shape of the first recess and receiving a third electrode of the passive element, wherein the fourth pad includes a fourth recess having a shape substantially the same as the shape of the first pad and receiving a fourth electrode of the passive element, wherein the third recess has a depth substantially the same as a thickness of the third pad, wherein the fourth recess 20has a depth substantially the same as a thickness of the fourth pad, and wherein each of the third recess and the fourth recess exposes the upper surface of the insulation substrate. 
The modified board of Ishii discloses two pads with recess. 
Shimizu, figure 9, discloses a printed board structure with pad with a cut in the central portion, cutting the pads as shown in figure 4, in four pads, first pad, second pad, third pad, and the fourth pad, with the limitations as recited in the claim, including receiving a passive component.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Ishii with the four pads, instead to two pads, as taught by Shimizu, in order to facilitate bonding a component with enhanced bonding strength.

Regarding claim 6, the modified board of Ishii, as applied to claim 5 above, further discloses wherein the first to fourth recesses are respectively formed at adjacent corners of the first to fourth pads (see figure of Shimizu).  

Regarding claim 12, the modified board of Ishii, as applied to claim 5 above, further discloses a third pad arranged on the upper surface of the insulation substrate and spaced apart from the first pad along as second direction substantially perpendicular to the first direction; and 5a fourth pad arranged on the upper surface of the insulation substrate and spaced apart from the third pad along the first direction, wherein the third pad includes a third recess configured to receive a third electrode of the passive element, wherein the fourth pad includes a fourth recess configured to receive a fourth electrode of the passive element, wherein the third recess has a depth substantially the 10same as a thickness of the third pad, wherein the fourth recess has a depth substantially the same as a thickness of the fourth pad, and wherein each of the third recess and the fourth recess exposes the upper surface of the insulation substrate (see explanation as applied to claim 5 above).  

Regarding claim 13, the modified board of Ishii further discloses wherein the first to fourth recesses are respectively 15formed at adjacent corners of the first to fourth pads (obvious in view combination with Ishi and Shimizu).

Regarding claim 14, the modified board of Ishii further discloses wherein the first to fourth recesses have substantially the same shape as one another (obvious in view of the combination of Ishi and Shimizu).  

Regarding claim 15, the modified board of Ishii further discloses wherein the first to fourth recesses have substantially the same shape as one another (obvious in view of the combination of Ishi and Shimizu).

  Regarding claim 18, the modified board of Ishii further discloses wherein the PCB further comprises: a third pad arranged on the upper surface of the insulation substrate and spaced apart from the first pad along a second direction substantially perpendicular to the first direction, wherein the third pad includes a third recess configured to expose the upper surface of the 20insulation substrate; and a fourth pad arranged on the upper surface of the insulation substrate and spaced apart from the third pad along the first direction, wherein the fourth pad includes a fourth recess configured to expose the upper surface of the insulation substrate (obvious as applied to claim 5 above).

Regarding claim 19, the modified board of Ishii further discloses wherein the passive element -23-8054S-1539 (AY8065US/MH) comprises a first electrode inserted into the first recess, a second electrode inserted into the second recess, a third electrode inserted into the third recess, and a fourth electrode inserted into the fourth recess (obvious in view of the modified pads as taught by Shimizu, to have enhanced bonding strength).  

Regarding claim 20, the modified board of Ishii further discloses 5wherein a gap is formed between the passive element and inner surfaces of the first and second recesses, and the gap is filled with the solder layer (obvious as shown by Chan and Shimizu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huber (US 2018/0027659), figure 13, discloses a circuit board with a first pad (105) with a recess, as second pad (107) with a recess and a component with electrode (142, 144), connected the pads in the recess.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / October 6, 2022